           Case 8:21-cv-00225-PJM Document 39-1 Filed 03/31/21 Page 1 of 4




                IN RE: US FERTILITY, LLC
               DATA SECURITY LITIGATION




  North Carolina                    South Carolina                      California

                                Charleston, N. Charleston
Wilmington, Charlotte             Columbia, Greenville                  Los Angeles
                                 Florence, Myrtle Beach
          Case 8:21-cv-00225-PJM Document 39-1 Filed 03/31/21 Page 2 of 4



                                Statement of Firm Resources

         In 2020 alone, the Anastopoulo Law Firm recovered over $60,000,000 on behalf of its

clients. The Anastopoulo Law Firm employs over 100 dedicated legal professionals, including 25+

attorneys. In addition, the Anastopoulo Law Firm is among the remaining few firms nationally

that regularly tries cases to verdict. The Anastopoulo Law Firm has never utilized third party

litigation funding and is committed to self-funding all of its cases on behalf of its clients.

                            Class and Mass Action Experience

         Anastopoulo Law Firm represented over 500 potential claimants in the In Re: Vioxx

Products Liability Litigation, 2:05-md-01657-EEF-DEK. Likewise, the Firm represented over

1,000 claimants in the In Re Baycol Prods.. Liab.. Litig., MDL No. 1431, Case No. 02-0160

(MJD/SRN) and State Actions Consolidated Under THE CIRCUIT COURT OF THE THIRD

JUDICIAL CIRCUIT Master File No.: 2002-CP-43-1041, where Mr. Anastopoulo served as lead

counsel on two state bellwether cases.

         Mr. Anastopoulo also served as joint lead counsel on multiple state cases that were

eventually consolidated to a state class action regarding In Re OxyContin Products Liability Class

Action, and served as sole lead counsel in South Carolina’s first opioid state action, Ken Love, et

al Civil Action No.: O1-CP-38-1059 (SC) vs. Purdue Pharma A, L.P, et. al.

         Mr. Anastopoulo also served on the Daubert Submissions committee for the Thimerosal

Litigation MDL and represented hundreds of individual clients in In Re Diet Drugs (Phentermine,

Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 2000 U.S. Dist. LEXIS 12275, *47-48 (D. Pa.

2000).




                                                  1
        Case 8:21-cv-00225-PJM Document 39-1 Filed 03/31/21 Page 3 of 4




                                   Proposed Lead Counsel




Eric M. Poulin                                        Roy T. Willey IV
Education                                             Education
Presbyterian College, B.S.                            Harvard College, B.A.
Charleston School of Law, J.D., magna cum laude       Charleston School of Law, J.D., cum laude

        Eric Poulin and Roy T. Willey IV are accomplished advocates, despite both being under
40-years of age. In the last year alone, they have been appointed interim or lead counsel in ten
class-actions including two pending in the District Court for the District of Columbia along with
liaison counsel proposed here: Quereshi v. American University, 1:20-cv-01141-CRC (D.D.C.);
and Montesano v. Catholic University of America, 1:20-cv-01496 (D.D.C.).

        Both have tried multiple cases to verdict, resulting in over $60,000,000.00 in jury verdicts,
in addition to settlement of hundreds of cases. For their work, they have both been named among
Super Lawyers Rising Stars, National Trial Lawyers’ Top 40 Under 40, and Top 100 U.S. Verdicts
among other national recognition.

      Eric is licensed in California, George, North Carolina, and South Carolina, together with
many Federal District Courts.

       Roy is the Chairman of the Insurance Law Section for the American Association of Justice
(AAJ), a national co-chair of AAJ’s Business Interruption Litigation Taskforce, and the state
Chairman of South Carolina Equality (which is responsible for winning legalization of same-sex
marriage in South Carolina). On the local level he serves on the executive board of his local
Charleston County Bar Association and a host of other non-profit boards and committees.

        In recoveries for clients, Eric and Roy have won a jury verdicts named among the largest
verdicts in the nation, are multi-year winners of top verdicts in South Carolina where they regularly
try complex cases, and are most at home in a courtroom.




                                                 2
        Case 8:21-cv-00225-PJM Document 39-1 Filed 03/31/21 Page 4 of 4



                                 Proposed Liaison Counsel


                      Frederick A. Douglas



                       Education
                       Fordham University, B.A., cum laude
                       New York University School of Law




             Frederick A. Douglas focuses on trial and appellate litigation. During his 47 years as
a practicing attorney, Mr. Douglas has been lead trial counsel in more than 250 trials in the
federal and state courts. He has argued more than 40 appeals before federal and state appellate
courts on both criminal and civil matters. Mr. Douglas is AV® Preeminent™ Peer Review Rated
by Martindale-Hubbell®, the definitive guide to the most distinguished lawyers in America.



Curtis A. Boykin

Education
Michigan State University, B.A.
The George Washington University School of Business & Public Management
The George Washington University National Law Center

       Mr. Boykin has broad experience in commercial and employment litigation, lobbying,
government contracts, and family law. He has represented numerous local government authorities,
as well as private businesses and individuals, in the firm’s government contracts, administrative
law, municipal finance, and commercial litigation matters. This includes cases involving corporate,
franchise and insurance law. Mr. Boykin has represented clients before federal, state, and District
of Columbia administrative agencies.

        In the last year, Mr. Douglas and Mr. Boykin have been appointed liaison counsel on two
class actions with the above lead counsel pending in the District Court for the District of Columbia:
Quereshi v. American University, 1:20-cv-01141-CRC (D.D.C.); and Montesano v. Catholic
University of America, 1:20-cv-01496 (D.D.C.).




                                                 3
